ACCEPTED
                                                                                                                              03-13-00790-CV
                                                                                                                                      5695578
                                                                                                                   THIRD COURT OF APPEALS




                                                    IGJ
                                                                                                                              AUSTIN, TEXAS
                                                                                                                         6/16/2015 1:47:02 PM
                                                                                                                            JEFFREY D. KYLE
                                                                                                                                       CLERK


                                        I KAR D G 0 L D EN J 0 N ES PC
                                                                                                      RECEIVED IN
                                                                                                 3rd COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
June 16, 2015                                                                                    6/16/2015 1:47:02 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                         Clerk
Via e-:filing
Third Court of Appeals
209 West 14th Street, Room          10i
Austin, Texas 78701

         Re:      Cause No. 03-13-00790-CV, Trial Court No. D-1-GN-07-002328 ; T. Mark
                  Anderson, as Co-Executor of the Estate of Ted M Anderson, and Christine
                  Anderson, as Co-Executor of the Estate of Ted M Anderson v. Richard T. Archer,
                  David R. Archer, Carol Archer Bugg, John V Archer, Karen Archer Ball, and
                  Sherri Archer, In the Court of Appeals for the Third District of Texas at Austin,
                  Texas

Dear Clerk:

Please be advised that Laurie Ratliff will be out of the office starting August 3 through August
14, 2015. We would appreciate your consideration in not setting oral argument during this time
period. Thank you for your assistance in this matter.

                                                         Very truly yours,



                                                        ~
 LR/tm

 CC:     Clients
         Gerald McFarlen, via e-mail


 T:\ARCHER 3 2007 TORT IOUS rNTERFE RENCE\APPEAL\CORRESPONDENCE\2015-06-1 6 LR Vacation !tr.doc




400 West 15th St.     I   Su it e 975   I   Austin , T X 78701   I   T   512 472 6695   I   F   512 472 3669   I   igjlaw.com